           Case 1:07-cv-00620-AWI-EPG Document 572 Filed 09/18/20 Page 1 of 2


1    Peter Borenstein (SBN 304266)
     P.O. Box 885
2
     Culver City, CA 90232
3    (213) 362-8740 (tel)
     (877) 460-3681 (fax)
4    peter@brnstn.org
5
     Attorney for Plaintiff
6    SHELLY IOANE

7                                  UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA
9

10
     GLEN HALLIDAY, et. al.                            Case No. 1:07-cv-00620-AWI-EPG

11                  Plaintiffs,
     vs.
12                                                    NOTICE OF MOTION AND PLAINTIFF’S
                                                      MOTION TO REOPEN DISCOVERY
13   KENT SPJUTE, et. al.
                                                      FOR THE LIMITED PURPOSE OF
14                  Defendants.                       COMPELLING THE DEPOSITION OF
                                                      DEFENDANT JEAN NOLL
15
                                                       Date:                  October 9, 2020
16
                                                       Time:                  10:00 am
17                                                     Judge:                 Hon. Erica P. Grosjean
                                                       Courtroom:             10
18

19

20

21
     TO ALL PARTIES AND THEIR RESPECTIVE ATTORNEYS OF RECORD:
22
            PLEASE TAKE NOTICE that on October 9, 2020, at 10:00 am, or as soon thereafter as
23
     the matter may be heard in Courtroom 10 of the above-entitled court, located at 2500 Tulare
24
     Street, Room 1501, Fresno, CA 93721, Plaintiff Shelly Ioane will move, and hereby does move,
25   the Court to reopen discovery for the limited purpose of compelling the deposition of Defendant
26   Jean Noll.
27          Plaintiff was granted permission to file the instant motion at an informal discovery
28   conference with the Court on August 28, 2020. Plaintiff now files her motion and notice of
        NOTICE OF MOTION AND PLAINTIFF’S MOTION TO REOPEN DISCOVERY FOR THE LIMITED
      PURPOSE OF COMPELLING THE DEPOSITION OF DEFENDANT JEAN NOLL– HALLIDAY, ET AL. V.
                                     KENT SPJUTE, ET AL.
                                             1
           Case 1:07-cv-00620-AWI-EPG Document 572 Filed 09/18/20 Page 2 of 2


1    motion to reopen discovery for the limited purpose of compelling the deposition of Defendant
2    Jean Noll pursuant to Local Rule 251(a).
3
     Dated:   9/18/20                                   By:______________________________
4
                                                              Peter Borenstein
5
                                                              Attorney for Plaintiff
6
                                                              SHELLY IOANE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
        NOTICE OF MOTION AND PLAINTIFF’S MOTION TO REOPEN DISCOVERY FOR THE LIMITED
      PURPOSE OF COMPELLING THE DEPOSITION OF DEFENDANT JEAN NOLL– HALLIDAY, ET AL. V.
                                     KENT SPJUTE, ET AL.
                                             2
